Citation Nr: 0938634	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  96-39 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent 
prior to January 17, 2003, and in excess of 40 percent since 
January 17, 2003 for fibromyalgia.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1962 to 
April 1964, November 1972 to September 1978, and from 
December 1990 to May 1991.  She also served in Southwest Asia 
during the Persian Gulf War from February 1991 to May 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Bay Pines, 
Florida, which granted service connection and awarded a 20 
percent disability rating for fibromyalgia effective March 1, 
2002.  In July 2008, the Board remanded the matter for 
further development.  A January 2009 decision increased the 
rating for fibromyalgia from 20 to 40 percent effective 
January 17, 2003.  However, as that grant does not represent 
a total grant of benefits sought on appeal, this claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The appellate issues of entitlement to service connection for 
respiratory disabilities, cervical and lumbar spine 
disabilities, and a skin disability will be addressed in 
another Board decision.

The issue of entitlement to a TDIU rating is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  From March 1, 2002, the effective date of service 
connection, to January 17, 2003, the Veteran's service-
connected fibromyalgia was manifested by no more than 
episodic symptoms with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
were present more than one-third of the time.

2.  Since January 17, 2003, the Veteran's service-connected 
fibromyalgia has been constant, or nearly so, and refractory 
to therapy.
CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
prior to January 17, 2003, and in excess of 40 percent since 
January 17, 2003, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In April 2004, prior to the initial adjudication of the claim 
for service connection for fibromyalgia, the Veteran was 
notified of the evidence not of record that was necessary to 
substantiate the claim.  She was told that she needed to 
provide the names of persons, agency, or company who had 
additional records to help decide her claim.  She was 
informed that VA would attempt to obtain review her claim and 
determine what additional information was needed to process 
her claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  However, the Veteran was given notice of what 
type of information and evidence she needed to substantiate a 
claim for an increased rating in March 2007.  It is therefore 
inherent in the claim that the Veteran had actual knowledge 
of the rating elements of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  A VA medical examination pertinent to the claim 
was obtained in January 2009.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).
The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).

Fibromyalgia with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that requires continuous medication for control 
warrants a 10 percent rating.  When the symptoms of 
fibromyalgia are episodic, with the exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but are present more than one-third of the 
time, a 20 percent rating is assigned.  A 40 percent rating, 
the maximum rating available for fibromyalgia under 
Diagnostic Code 5025, is warranted when fibromyalgia is 
constant, or nearly so, and refractory to therapy.  
"Widespread pain" means pain in both the left and right 
sides of the body that is both above and below the waist, and 
that affects both axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

March 1, 2002, to January 16, 2003

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 20 percent for 
fibromyalgia at any time from March 1, 2002, to January 16, 
2003.

VA medical records dated in November 2002 reflect the 
Veteran's complaints of persistent muscular aches, especially 
in the bilateral forearms and a diagnosis of fibromyalgia.  
At that time, she denied any recent attacks or use of over-
the-counter medication.

The Board finds that a rating in excess of 20 percent for the 
Veteran's service-connected fibromyalgia is not warranted at 
any time during the period under consideration.  The evidence 
does not reflect that the Veteran's fibromyalgia was 
constant, or nearly so, and refractory to therapy.  
Therefore, the Board finds that the evidence does not support 
a rating greater than 20 percent for Veteran's service-
connected fibromyalgia.  While the Veteran complained of 
muscle aches, she denied any recent attacks and required no 
over-the-counter medication.  Accordingly, the Board finds 
that her overall symptomatology more nearly approximates the 
criteria for the 20 percent rating.

The Board finds that the preponderance of the evidence is 
against the assignment of a rating greater than 20 percent 
for fibromyalgia from March 1, 2002, to January 16, 2003, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Since January 17, 2003

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 40 percent for 
fibromyalgia at any time since January 17, 2003.  The current 
40 percent disability rating is the maximum rating allowed 
for fibromyalgia.

VA medical records dated in January 2003 reflect the 
Veteran's complaints of generalized body aches for the past 
eleven years and her pain was described as dull, constant, 
and worse with humidity.  While she complained of 
intermittent knee swelling, there was no other joint 
swelling.  Nor did the Veteran have any fever chills, weight 
loss, morning stiffness, oral ulcers, or alopecia.  It was 
noted that she worked as a luggage screener at an airport and 
was quite physically active.  She also complained of diffuse 
pain in her shoulders.  In February 2003, she had 
osteoporosis with persistent hip pain.

Private medical records dated in June 2003 reflect the 
Veteran's complaints of back stiffness and pain and left-
sided hip pain present for more than three months.  A July 
2003 x-ray shows complaints of right hip pain.  In August 
2003, she had diffuse muscle and joint pain and was diagnosed 
with arthralgia at multiple sties and fibromyalgia.  In 
October 2003, the Veteran complained of continued hip pain 
and indicated that she used an NSAID (non-steroidal anti-
inflammatory drug) but need stronger medication.  She was 
diagnosed with osteoarthritis of the pelvic region.  In 
September 2006, the Veteran rated her pain as an eight out of 
ten on the pain scale and identified pain in the back of the 
neck, shoulders, across the thoracic spine, in the ribcage 
under the breasts, alongside the ribcage, and in her knees 
and feet.  The impression was fibromyalgia.

In an August 2007 private opinion, rheumatologist Dr. R. 
Rubin noted that the Veteran was currently being treated for 
fibromyalgia and opined that her problem was aggressive, and 
although not destructive, produced terrible and debilitating 
pain.  The rheumatologist did not believe that she could 
continue to participate in gainful employment.

VA medical records dated in August 2008 reflect that the 
Veteran's fibromyalgia was stable and that she took Ibuprofen 
once a month.

Pursuant to the Board's July 2008 remand, the Veteran 
underwent a VA fibromyalgia examination in January 2009 at 
which time she complained that her fibromyalgia had become 
progressively worse since its onset.  She had a fair response 
to treatment, but continuous medication was not required to 
control her condition.  There was no history of 
hospitalization or surgery.  Her current symptoms were 
constant, or nearly so, and included trigger points, 
unexplained fatigue, sleep disturbance, paresthesias, 
headaches, depression, anxiety, difficulty concentrating, 
musculoskeletal symptoms, mood swings, and anger episodes.  
Her symptoms were precipitated by emotional stress, cold or 
damp weather, insufficient sleep, and overexertion alleviated 
by medication and resting.  She had widespread 
musculoskeletal pain; stiffness; achiness; myalgia; 
arthralgia; and decreased exercise tolerance in her neck, 
arms, legs, back and chest.  She had pain on both the right 
and left sides of her body, above and below the waist, and 
pain that affected both the axial skeleton and extremities.  
The Veteran had flare-ups of fibromyalgia once a month 
lasting three to five days.  While there were tender points 
on her right and left side, muscle mass, tone, and muscle 
strength were normal.  The examiner noted that she was 
currently employed full-time as a security officer.  She had 
been employed for five to ten years and had lost only six 
weeks during the last twelve-month period.  Fibromyalgia had 
significant effects on her usual occupation and caused 
increased absenteeism.  With respect to activities of daily 
living, fibromyalgia had a mild effect on traveling, bathing, 
and dressing; a moderate effect on chores, shopping, 
exercise, and recreation; and prevented participation in 
sports.  The examiner opined that the Veteran had constant, 
or nearly so widespread musculoskeletal pain and tender 
points, sleep disturbance, stiffness, paresthesias, 
headaches, depression or anxiety, which were refractory to 
therapy.  There was no evidence of Raynaud's or irritable 
bowel syndrome as per history.  The examiner considered the 
Veteran had limited medical management of her condition due 
to her work schedule and would benefit from pain management 
and additional medications such as Lyrica.

In an October 2008 statement, the Veteran indicated that it 
is impossible for her to go to work and also not to go to 
work.

A maximum 40 percent rating for fibromyalgia is warranted 
when fibromyalgia is constant, or nearly so, and refractory 
to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  The 
Board finds that a rating in excess of 40 percent for the 
Veteran's service-connected fibromyalgia is not warranted at 
any time since January 17, 2003.  In addition, symptoms 
warranting a higher rating under any other criteria are not 
shown.  The Board finds it worth noting that in a February 
2009 statement, the Veteran indicated that she did not 
disagree with the 40 percent disability rating assigned since 
January 17, 2003, for her fibromyalgia.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Here, there is no 
evidence of frequent hospitalizations due to the Veteran's 
fibromyalgia.  Neither does the objective evidence reflect 
that the Veteran's fibromyalgia caused a marked interference 
with her employment beyond that contemplated by the assigned 
ratings.  While the Veteran submitted an August 2007 private 
opinion that she could not continue to participate in gainful 
employment, on VA examination in January 2009, the examiner 
noted that the Veteran was currently employed full-time as a 
security officer and that she had been employed for five to 
ten years and had lost only six weeks during the last twelve-
month period.  While the examiner further opined that 
fibromyalgia had significant effects on her usual occupation 
and caused increased absenteeism, the objective evidence does 
not reflect that her fibromyalgia caused a marked 
interference with her employment beyond that contemplated by 
the assigned ratings, nor has she submitted any objective 
evidence of the same.  Here, the objective evidence does not 
reflect that the Veteran's fibromyalgia caused a marked 
interference with her employment beyond that contemplated by 
the assigned ratings, nor has she submitted any objective 
evidence of the same.  Therefore, the Board finds that 
referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

The Board recognizes the Veteran's own contention as to the 
severity of her fibromyalgia.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  As a layperson, however, the Veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as whether the current symptoms satisfy diagnostic 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experiences.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Thus, her assertions are not 
competent medical evidence that provides a basis for the 
assignment of a rating in excess of 20 prior to January 17, 
2003, or in excess of 40 percent since January 17, 2003 for 
fibromyalgia.

Accordingly, the Board finds that the preponderance of 
evidence is against the Veteran's claim for a rating in 
excess of 20 percent for fibromyalgia prior to January 17, 
2003, and in excess of 40 percent since January 17, 2003, and 
her claim is therefore denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In sum, the 
weight of the credible evidence does not demonstrate that the 
Veteran's fibromyalgia warrants a disability rating in excess 
of 20 percent disability prior to January 17, 2003, or in 
excess of a 40 percent since January 17, 2003.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial rating in excess of 20 percent prior to January 
17, 2003, and in excess of 40 percent since January 17, 2003 
for fibromyalgia, is denied.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

In August 2007 the Veteran's private rheumatologist opined 
that she could not continue to participate in gainful 
employment.  However, on VA examination in January 2009, the 
examiner noted that the Veteran was currently employed full-
time as a security officer and that she had been employed for 
five to ten years and had lost only six weeks during the last 
twelve-month period.  However, she has stated that she finds 
it impossible to go to work due to her disability, but is 
required to go for financial reasons.  A TDIU claim is part 
of an increased rating claim when such claim is raised by the 
record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, the issue of entitlement to a TDIU rating has been 
raised by the record.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are 
the Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has been granted a 50 percent 
disability rating for a psychiatric disability and a 40 
percent disability rating for fibromyalgia.  The combined 
disability rating is 70 percent.  38 C.F.R. § 4.25, Table I, 
Combined Ratings Table (2009).  Therefore, she meets the 
minimum schedular percentage criteria to be considered for a 
TDIU rating.  38 C.F.R. § 4.16(a) (2009).  The remaining 
question before the Board therefore is whether the Veteran's 
service-connected disability nevertheless prohibits her from 
sustaining gainful employment, such that a TDIU rating may be 
assigned on an extraschedular basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of her service-connected 
disabilities, is no longer able to be employed or whether she 
is more generally unemployable.  It does not appear that an 
examiner has yet been asked to render an opinion as to the 
overall effect of the Veteran's service-connected 
disabilities alone on her ability to obtain and retain 
employment.  Therefore, the prudent and thorough course of 
action is to afford the Veteran an examination to ascertain 
the impact of her service-connected disabilities on her 
unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to ascertain the impact of her 
service-connected disabilities on her 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether it is as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities, 
without consideration of her non-service-
connected disabilities, render her unable 
to secure or follow a substantially 
gainful occupation.  The rationale for any 
opinion must be provided.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


